Case: 2:20-cv-03843-MHW-KAJ Doc #: 21-1 Filed: 08/19/20 Page: 1 of 1 PAGEID #: 122




    On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                     the District of Columbia Bar does hereby certify that



                  Edward Stewart Crosland
          was duly qualified and admitted on January 6, 2012 as an attorney and counselor entitled to
                      practice before this Court; and is, on the date indicated below, a(n)
                                ACTIVE member in good standing of this Bar.




                                                                              In Testimony Whereof,
                                                                          I have hereunto subscribed my
                                                                          name and affixed the seal of this
                                                                               Court at the City of
                                                                           Washington, D.C., on August
                                                                                     18, 2020.




                                                                               JULIO A. CASTILLO
                                                                                 Clerk of the Court




                                                                     Issued By:
                                                                              District of Columbia Bar Membership




  For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                      memberservices@dcbar.org.
